DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 18 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,907,531 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “the rotor defining a space in the epitrochoid-shaped chamber having a maximum volume and a minimum volume to define a compression ratio of at least about 13:1 for a compression phase of compressing the space from the maximum volume to the minimum volume; and a plurality of fuel injection ports located on an interior wall of the rotor housing to align with the space during the compression phase.” in claims 21 and 32, respectively.
The closest prior art of record is Parsons et al. (WO 03/016678). Parsons et al. (Parsons) discloses a rotary engine structure with linear side portions. (See Parsons, Page 5, Lines 1-13). However, Parsons fails to teach or fairly suggest, alone or in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746